The opinion of the court was delivered, by
Woodward, C. J.
The two acres devised to Barbara Clough for life were part of testator’s farm on which he lived, and at her death the said two acres were to revert back to said farm and become the property of Barbara Lloyd (the testator’s sister), “ together with other lands which I have already conveyed to her.” The allusion here was to the deed which the testator had made in his lifetime, and left in the hands of Mr. Feath, and which was a formal conveyance of the whole farm of two hundred and twenty acres (including the two acres to the said Barbara Clough) in fee.
The deed can have no operation as a conveyance of the title, *129because it was not delivered in the lifetime of the grantor ; but it existed, and may be taken in connection with the will to explain the language quoted above. Wills often refer to deeds, bonds, and other instruments of writing which exist independently of themselves; and to explain the intention of the testator recourse is always had to the instrument referred to. It becomes in some sense a part of the will, and is to be taken in connection with it to get at the testamentary purpose.
' So using the deed in this instance, to interpret the allusion in the will, there can be no doubt that the latter received the proper construction in the court below, and that Mrs. Lloyd holds, under the will, the title to the farm, subject to the life estate of Barbara Clough in the two acres.
The judgment is affirmed.